DAVIDSON, Judge.
This is an application for the writ of habeas corpus by which relator seeks his discharge from the penitentiary.
When the application for the writ was presented to the judges of this court, it appeared from the allegations contained therein that relator had been permitted to plead guilty before the court and waive trial by jury in a capital case without the benefit of counsel. Upon those allegations we granted the application to file, and directed that certified copies of the indictments, judgments, and sentences in the cases referred to be obtained and filed herein — which has been done.
It now appears from said documents that the plea of guilty and waiver were entered in an ordinary felony case, and that relator was represented upon the trial by counsel.
The allegations of the application not being supported by the facts, the writ of habeas corpus is refused.
Opinion approved by the court.